391 So.2d 847 (1980)
STATE of Louisiana
v.
Christopher ARTIS.
No. 80-KA-1659.
Supreme Court of Louisiana.
December 15, 1980.
William J. Guste, Jr., Atty. Gen., Barbara Rutledge, Asst. Atty. Gen., J. Carl Parkerson, Dist. Atty., Allen W. Helm, Sam A. Smith, Asst. Dist. Attys., for plaintiff-appellee.
Percy A. Ford, West Monroe, for defendant-appellant.
CALOGERO, Justice.
Defendant Christopher Artis was charged by bill of information with simple burglary (R.S. 14:62) of the Texas Avenue Food Store in the city of Monroe. Following trial by jury, he was found guilty and sentenced to serve four years at hard labor. On appeal to this Court, defendant argues two assignments of error. Finding no merit in either of these assignments, we affirm the conviction and sentence of defendant.
Defendant's first assignment of error is that the trial judge refused to give a special requested jury charge regarding identification testimony. An eyewitness to the crime identified defendant as the perpetrator. This witness was acquainted with defendant because defendant was a friend of the witness' granddaughter and had visited with her at the witness' home. The *848 witness encountered defendant during the course of the crime and defendant spoke to the witness, in essence telling him that the activity was none of his business. Defendant's requested jury charge is twofold: defendant asked that the judge charge the jury concerning the likelihood of misidentification and the credibility of a witness who makes an identification. The judge's general charge dealt extensively with the assessment of credibility of a witness and also informed the jurors that they should consider a witness' ability to observe and the conditions under which the observation occurred. Defendant's requested charge need not have been given because it was covered in the general charge. C.Cr.P. art. 807.
Defendant's second assignment of error is that he received an excessive sentence. The trial judge sentenced defendant to four years at hard labor for a crime which carries a maximum sentence of twelve years. Before pronouncing sentence, the judge determined that defendant had been placed on probation for a juvenile offense and sent to the Louisiana Training Institute; had been paroled from L.T.I., whereupon he committed another offense for which his parole was revoked; and he had then been returned to L.T.I. Under these circumstances, we are not prepared to say that four years is an excessive sentence for the crime of simple burglary. C.Cr.P. art. 894.1.

Decree
For the above reasons we affirm defendant's conviction and sentence.
AFFIRMED.